DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-14, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/18/2021.
Applicant's election with traverse of Group I, claims 1-12, 15-18 in the reply is acknowledged.  The traversal is on the ground(s) that “Groups I and III include special technical features that make a contribution over the prior art in view of Whitbeck et al. Groups I and III include a tool that has at least one deformation roller that rotates about a rotational axis extending transversely to a central longitudinal axis”.  This is not found persuasive because these limitations are not recited in independent claim 1 and thus they cannot be considered common special technical features between the groups as outlined in the previous action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the axial grooves configured in the groove web windings”. There is insufficient antecedent basis for this limitation in the claim. The scope is also clear since it is not clear the distinction between the windings and the axial grooves.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Whitbeck (PGPub 2014/0010977).
Re Claim 1, Whitbeck discloses a method for roughening a cylinder bore wall to be coated, the method comprising the following steps: providing a component 12 having a cylinder bore and a cylinder bore wall 20 extending around a central longitudinal axis; producing at least one groove 36/40, extending around the central longitudinal axis in the cylinder bore wall, and at least one associated groove web 38, such that the at least one associated groove web, in a radial direction, directed toward the central longitudinal axis, forms first undercuts for a coating 28 which is to be applied; and producing axial grooves 42, extending transversely to the at least one groove in the cylinder bore wall, such that the at least one associated groove web forms respective second undercuts for the coating which is to be applied in a peripheral direction about the central longitudinal axis, and the at least one associated groove web beside at least one of the axial grooves forms at least one material projection 44, the at least one material projection extending into the at least one groove and, the at least one material projection forming a respective further undercut in the peripheral direction for the coating which is to be applied (Fig. 1-5, 8; para. 24-30, 33-35). 
Re Claim 2, Whitbeck discloses the at least one groove has a groove depth T.sub.N and the axial grooves have a groove depth T.sub.A (Fig. 3) wherein 0.05 less than or equal to (T.sub.A/T.sub.N) less than or equal to 2 (see claim 15-16 which provides values that meet this range; for example 40 micron/80 micron equals 0.5 which is in the range).
Re Claim 3
 Re Claim 5, Whitbeck discloses the axial grooves form with the central longitudinal axis an angle alpha, wherein: -60 degrees less than or equal to alpha less than or equal to 60 degrees (Fig. 1-3).
Re Claim 6, Whitbeck discloses producing the at least one groove comprises a machining (para. 27). 
Re Claim 9, as best understood, Whitbeck discloses  the at least one associated groove web has a plurality of groove web windings extending in the peripheral direction over 360 degrees, and the axial grooves configured in the groove web windings are oriented along straight lines (Fig. 1-5; para. 27 states that grooves can be concentric grooves or threads).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitbeck.
Re Claim 4, Whitbeck discloses the at least one groove has a groove width B.sub.N and the axial grooves have a groove width B.sub.A, but does not explicitly disclose 0.05 less than or equal to B.sub.A/B.sub.N less than or equal to 2. However, it would be obvious to have optimal widths such that 0.05 less than or equal to B.sub.A/B.sub.N less than or equal to 2 in order to allow for optimal space for applying a coating and also since it has been held that discovering In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 7, Whitbeck discloses adjacent axial grooves have an angular spacing .DELTA..phi. in the peripheral direction (Fig. 1-5, 8) but does not disclose 0.5.degree less than or equal to DELTA..phi less than or equal to 24 degrees. It seems likely that the angular spacing is within this range although Whitbeck does not specify the angular spacing between adjacent grooves. However, it would be obvious to have angular spacing in this range in order to allow for optimal placement of a coating and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 8, Whitbeck does not disclose the axial grooves have a tapered cross section. However, it would be obvious to provide a tapered cross section in order to allow for optimal placement of a coating and since it would have been an obvious matter of design choice to make the axial grooves of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Re Claim 16
Re Claim 15, Whitbeck discloses the at least one groove has a spiral angle (Fig. 1-5; para. 27) but does not disclose 0.degree.< beta less than or equal to 4.degrees. However, it would be obvious to have spiral angle in this range in order to allow for optimal placement of a coating and effective threadings and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 10-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitbeck in view of Keasler (US 3,133,344). 
Re Claim 10-11, Whitbeck does not disclose for producing the axial grooves, a tool having at least one deformation roller is moved along the central longitudinal axis, and the at least one deformation roller rotates about a rotational axis, extending transversely to the central longitudinal axis, such that on the cylinder bore wall the at least one deformation roller plastically deforms the cylinder bore wall for producing the axial grooves, the at least one deformation roller is rotatably mounted on a tool main body and the at least one deformation roller is radially displaceable relative to the tool main body. Keasler teaches for producing axial grooves, a tool having at least one deformation roller 12 is moved along the central longitudinal axis, and the at least one deformation roller rotates about a rotational axis, extending transversely to the central longitudinal axis, such that on the cylinder bore wall the at least one deformation roller plastically deforms the cylinder bore wall for producing axial grooves, the at least one deformation roller is rotatably mounted on a tool main body and the at least one deformation roller is radially displaceable relative to the tool main body (Fig. 1-9; Col. 2, lines 34-72). It would be obvious to utilize a tool having at least one deformation roller, as taught by 
Re Claim 12, Whitbeck does not disclose producing the axial grooves comprises the following steps: moving a tool, having at least one deformation roller, along the central longitudinal axis, such that the at least one deformation roller plastically deforms the cylinder bore wall for forming a first part of the axial grooves; pivoting the tool, if the at least one deformation roller is disengaged from the cylinder bore wall; and moving the tool along the central longitudinal axis such that the at least one deformation roller plastically deforms the cylinder bore wall for forming a second part of the axial grooves. Keasler teaches producing axial grooves comprises the following steps: moving a tool, having at least one deformation roller 12, along the central longitudinal axis, such that the at least one deformation roller plastically deforms the cylinder bore wall for forming a first part of the axial grooves; and moving the tool along the central longitudinal axis such that the at least one deformation roller plastically deforms the cylinder bore wall for forming a second part of the axial grooves (Fig. 1-9; Col. 2, lines 34-72; Col. 3, lines 1-55). It would further be apparent to one of ordinary skill in the art to pivot the tool, if the at least one deformation roller is disengaged from the cylinder bore wall since Keasler mentions compensating for variance of bores and adjusting the circumference of the tool (Col. 3, lines 19-21) and it would be common sense that the tool would need to be pivoted slightly to ensure that the tool is pressing against the wall such that the groove can be formed. It would be obvious to utilize a tool having at least one deformation roller, as taught by Keasler, for the purpose of forming the axial grooves using known tools and 
Re Claims 17-18, Whitbeck/Keasler disclose the at least one deformation roller plastically deforms the at least one associated groove web for producing the axial grooves (when used in the bore of Whitbeck the at least one associated groove web would be plastically deformed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Ryan J. Walters/Primary Examiner, Art Unit 3726